Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 1 of 31 PageID: 1



John E. Flaherty                                 Of Counsel:
Ravin R. Patel
MCCARTER & ENGLISH, LLP                          Gregory L. Diskant
100 Mulberry Street                              Irena Royzman
Four Gateway Center                              Jordan M. Engelhardt
Newark, NJ 07102                                 Jacob F. Siegel
Tel: (973) 639-7903                              PATTERSON BELKNAP
Fax: (973) 297-3971                              WEBB & TYLER LLP
                                                 1133 Avenue of the Americas
Attorneys for Plaintiffs                         New York, New York 10036
                                                 Tel.: (212) 336-2000



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

JANSSEN PRODUCTS, L.P., and    )
JANSSEN SCIENCES IRELAND       )
UNLIMITED COMPANY,             )
                               )
                  Plaintiffs,  )
                               )                  Civil Action No.
      v.                       )
                               )
AMNEAL PHARMACEUTICALS, LLC, )
AMNEAL PHARMACEUTICALS         )
COMPANY GMBH, AMNEAL           )
PHARMACEUTICALS OF NEW YORK, )
LLC, AMNEAL PHARMACEUTICALS )
PVT. LTD. and RAKS PHARMA PVT. )
LTD.                           )
                               )
                  Defendants.  )
                               )


                      COMPLAINT FOR PATENT INFRINGEMENT

               Plaintiffs Janssen Products, L.P. and Janssen Sciences Ireland Unlimited

Company (together, "Janssen" or "Plaintiffs") for their Complaint against Defendants Amneal

Pharmaceuticals, LLC ("Amneal LLC"), Amneal Pharmaceuticals Company GmbH ("Amneal

GmbH"), Amneal Pharmaceuticals of New York, LLC ("Amneal NY"), Amneal Pharmaceuticals
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 2 of 31 PageID: 2



Pvt Ltd. ("Amneal Pvt. Ltd.") and Raks Pharma Pvt. Ltd. ("Raks") (collectively, "Defendants" or

"Amneal") allege as follows:

                                  NATURE OF THE ACTION

               1.      This is a civil action for infringement by Defendants of U.S. Patent No.

8,518,987 (the "'987 Patent") arising under the patent laws of the United States, 35 U.S.C. §§ 1 et

seq., and for a declaratory judgment of infringement of U.S. Patent Nos. 7,126,015 (the "'015

Patent") and 7,595,408 (the "'408 Patent") under 35 U.S.C. §§ 1 et seq., 28 U.S.C. §§ 2201 and

2202.

               2.      This action arises out of Defendants' filing of Abbreviated New Drug

Application No. 212493 (the "ANDA"), supported by Drug Master File No. 030803 (the

"DMF"), seeking approval to sell generic versions of Janssen's highly successful PREZISTA®

(darunavir) 75 mg, 150 mg, 600 mg and 800 mg tablets (the "ANDA Products") prior to the

expiration of the '987 Patent, the '015 Patent, and the '408 Patent (together, the "patents-in-suit").

                                          THE PARTIES

               3.      Plaintiff Janssen Products, L.P., is a partnership organized under the laws

of the State of New Jersey, having its headquarters and principal place of business at 800/850

Ridgeview Drive, Horsham, PA 19044.

               4.      Plaintiff Janssen Sciences Ireland Unlimited Company is an Irish

corporation having its principal place of business at Barnahely, Ringaskiddy, County Cork,

Ireland.

               5.      On information and belief, Amneal LLC is a Delaware limited liability

company with a principal place of business at 400 Crossing Blvd., Bridgewater, New Jersey

08807. On information and belief, Amneal LLC is in the business of, among other things,

                                                  2
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 3 of 31 PageID: 3



manufacturing and selling generic copies of branded pharmaceutical products for the U.S.

market.

               6.     On information and belief, Amneal GmbH is a company organized and

existing under the laws of Switzerland, with a principal place of business at Turmstrasse 30,

6312 Steinhausen, Switzerland. On information and belief, Amneal GmbH is in the business of,

among other things, marketing and selling generic copies of branded pharmaceutical products for

the U.S. market. On information and belief, Amneal GmbH is a wholly owned subsidiary, alter

ago, and agent of Amneal LLC. On information and belief, Amneal GmbH is the holder of the

ANDA.

               7.     On information and belief, Amneal NY is a Delaware limited liability

company with its principal place of business at 50 Horseblock Road, Brookhaven, New York

11719 and a place of business at 400 Crossing Blvd., 3rd Floor, Bridgewater, New Jersey 08807.

On information and belief, Amneal NY is in the business of, among other things, marketing and

selling generic copies of branded pharmaceutical products for the U.S. market on behalf of its

parent Amneal LLC. On information and belief, Amneal NY is a wholly owned subsidiary, alter

ago, and agent of Amneal LLC. On information and belief, Amneal NY is the U.S. regulatory

agent of Amneal GmbH with respect to the ANDA. On information and belief, Amneal NY is

the U.S. regulatory agent of Raks with respect to the DMF.

               8.     On information and belief, Amneal Pvt. Ltd. is a company organized and

existing under the laws of India, with a registered office at 882/1-871, Near Hotel Kankavati,

Village Rajoda, Bavla, Ahmedabad - 382220, Gujarat, India. On information and belief, Amneal

Pvt. Ltd. is in the business of, among other things, manufacturing generic copies of branded

pharmaceutical products for the U.S. market for its parent company Amneal LLC. On

                                                3
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 4 of 31 PageID: 4



information and belief, Amneal Pvt. Ltd. is a wholly owned subsidiary, alter ago, and agent of

Amneal LLC. On information and belief, Amneal Pvt. Ltd. will manufacture the ANDA

Products.

               9.     On information and belief, Raks is a company organized and existing

under the laws of India, with a registered office 882/1-871, Near Hotel Kankavati, Village

Rajoda, Bavla, Ahmedabad - 382220, Gujarat, India. On information and belief, Raks is in the

business of, among other things, manufacturing active pharmaceutical ingredients ("API") for

generic copies of branded pharmaceutical products for the U.S. market for its parent company

Amneal LLC. On information and belief, Raks is a wholly owned subsidiary, alter ago, and

agent of Amneal LLC. On information and belief, Raks is the holder of the DMF. On

information and belief, Raks will manufacture the API for the ANDA Products.

                                JURISDICTION AND VENUE

               10.    This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

               11.    On information and belief, this Court has personal jurisdiction over

Amneal LLC, inter alia, because Amneal LLC's principal place of business is located in New

Jersey.

               12.    On information and belief, this Court has personal jurisdiction over

Amneal LLC because Amneal LLC has purposely availed itself of the benefits and protections of

New Jersey's laws such that it should reasonably anticipate being haled into court here. On

information and belief, Amneal LLC is registered to do business in New Jersey. On information

and belief, Amneal LLC has had persistent and continuous contacts with this judicial district,

including developing, manufacturing, marketing pharmaceutical products that are sold in this

                                                 4
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 5 of 31 PageID: 5



judicial district, and selling pharmaceutical products in this judicial district.

                13.     On information and belief, Amneal LLC derives substantial revenue from

selling generic pharmaceutical products throughout the United States, including in this judicial

district.

                14.     On information and belief, Amneal LLC has invoked this Court's

jurisdiction as Plaintiff in civil actions concerning sales of pharmaceutical products. See Amneal

Pharmaceuticals LLC v. Reckitt Benckiser Pharmaceuticals, Inc. et al., Case No. 3:15-cv-08864-

MAS-DEA (D.N.J. Dec. 23, 2015); see also Answer (Dkt 10) at ¶ 17, Symed Labs Limited et al.

v. Amneal Pharmaceuticals LLC et al., 2:18-cv-13628-CCC-MF (D.N.J. Oct. 12, 2018)

("Amneal admits only that it has, in the past, not contested personal jurisdiction and venue of the

Court in prior District of New Jersey actions, and has, in the past, asserted claims and

counterclaims in this judicial district.").

                15.     On information and belief, Amneal LLC has also invoked this Court's

jurisdiction as Counterclaimant in Hatch-Waxman litigations. See, e.g., Answer and

Counterclaims (Dkt. 10), Senju Pharmaceutical Co., Ltd., et al. v. Amneal Pharmaceuticals LLC,

et al., Case No. 3:18-cv-05571-BRM-TJB (D.N.J. Aug. 21, 2018); Answer and Counterclaims

(Dkt. 7), Eli Lilly and Company, et al. v. Amneal Pharmaceuticals LLC, Case No. 2:18-cv-

09071-WHW-CLW (D.N.J. July 23, 2018); Answer and Counterclaims (Dkt. 12), Forest

Laboratories, LLC, et al. v. Amneal Pharmaceuticals LLC, et al., Case No. 2:17-cv-11680-ES-

SCM (D.N.J. Feb. 15, 2018); Answer and Counterclaims (Dkt. 10), Sucampo Pharma, LLC, et

al. v. Amneal Pharmaceuticals LLC, Case No. 3:17-cv-02577-PGS-LHG (D.N.J. June 23, 2017);

Answer and Counterclaim (Dkt. 11), AstraZeneca Pharmaceuticals LP, et al. v. Amneal

Pharmaceuticals LLC, Case No. 1:17-cv-01968-RMB-KMW (D.N.J. May 5, 2017); Answer and

                                                   5
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 6 of 31 PageID: 6



Counterclaims (Dkt. 9), Jazz Pharmaceuticals, Inc., et al. v. Amneal Pharmaceuticals LLC, Case

No. 2:17-cv-01440-ES-JAD (July 10, 2017).

               16.     On information and belief, Amneal LLC has also previously consented to

personal jurisdiction in this district in Hatch-Waxman litigations. See, e.g., Answer (Dkt 10) at ¶

14, Symed Labs Limited et al. v. Amneal Pharmaceuticals LLC et al., Case No. 2:18-cv-13628-

CCC-MF (D.N.J. Oct. 12, 2018) ("Amneal will not contest personal jurisdiction as to Defendant

Amneal Pharmaceuticals LLC for the purposes of this action only."); Answer (Dkt. 13) at ¶ 11,

Forest Laboratories, LLC, et al. v. Amneal Pharmaceuticals LLC, et al., Case No. 2:17-cv-

11680-ES-SCM (D.N.J. Jan. 25, 2018) ("Defendants state that, for purpose of this action only,

Defendants do not contest this Court's jurisdiction.").

               17.     On information and belief, Amneal LLC, Amneal NY, Amneal GmbH,

Amneal Pvt. Ltd., and Raks operate and act in concert as an integrated, unitary business. On

information and belief, Amneal LLC, acting in concert with Amneal NY, Amneal GmbH,

Amneal Pvt. Ltd., and Raks, has made and will continue to make substantial and meaningful

preparations in this judicial district towards infringement, including the preparation and

submission of the ANDA seeking FDA approval to market Amneal's ANDA Products

throughout the United States, including in this judicial district, before expiration of the patents-

in-suit. On information and belief, among other actions, Amneal LLC signed the Paragraph IV

Letter dated November 21, 2018 concerning the ANDA Products (the "Paragraph IV Letter").

               18.     On information and belief and as stated in the Paragraph IV Letter,

Amneal intends to engage in the commercial manufacture, use, or sale of the ANDA Products

before expiration of the patents-in-suit throughout the United States, including in New Jersey.

The conduct of Amneal LLC, Amneal NY, Amneal GmbH, Amneal Pvt. Ltd., and Raks will

                                                  6
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 7 of 31 PageID: 7



therefore cause injury to Janssen in New Jersey.

                19.     On information and belief, Amneal NY acts as the agent and alter ego of

Amneal LLC and Amneal GmbH with respect to the ANDA. On information and belief, one

reflection of that is that Amneal's Paragraph IV Letter, which was signed by Amneal LLC,

identifies Amneal NY as the party that submitted the ANDA and makes no mention of Amneal

GmbH, the entity listed as the ANDA applicant on the face of the ANDA. On information and

belief, Amneal NY submitted regulatory filings for generic pharmaceutical products to the FDA

on behalf of Amneal LLC and Amneal GmbH, including the ANDA seeking FDA approval to

market Amneal's ANDA Products before expiration of the patents-in-suit.

                20.     On information and belief, this Court has personal jurisdiction over

Amneal NY because Amneal NY has purposely availed itself of the benefits and protections of

New Jersey's laws such that it should reasonably anticipate being haled into court here. On

information and belief, Amneal NY has had persistent and continuous contacts with this judicial

district, including developing, manufacturing, marketing pharmaceutical products that are sold in

this judicial district, and selling pharmaceutical products in this judicial district.

                21.     On information and belief, Amneal NY has a regular and established place

of business located in Bridgewater, New Jersey. The Paragraph IV Letter states Amneal NY's

address is 400 Crossing Blvd., 3rd Floor, Bridgewater, NJ 08807.

                22.     On information and belief, Amneal NY, directly and/or through its parent

company, Amneal LLC, and/or its affiliates, markets, distributes and sells generic

pharmaceutical products throughout the United States, including in this judicial district.

                23.     On information and belief, Amneal NY derives substantial revenue from

selling generic pharmaceutical products throughout the United States, including in this judicial

                                                   7
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 8 of 31 PageID: 8



district, directly and/or through its parent company, Amneal LLC, and/or its affiliates.

                 24.     On information and belief, Amneal NY, directly and/or through its parent

company, Amneal LLC, and/or its affiliates, has an extensive network of physicians, hospitals,

long-term care facilities, group purchasing organizations, retailers, wholesalers and distributors

in this judicial district.

                 25.     On information and belief, Amneal NY has invoked this Court's

jurisdiction as Counterclaimant in Hatch-Waxman litigations. See, e.g., Answer and

Counterclaims (Dkt. 87), BTG international Limited et al. v. Actavis Laboratories FL, Inc. et al.,

Case No. 2:15-cv-05909-KM-JBC; Answer and Counterclaims (Dkt. 15), Shire Pharmaceutical

Development Inc., et al. v. Amneal Pharmaceuticals LLC, et al., Case No. 1:15-cv-02865-RBK-

JS (D.N.J. July 13, 2015); Answer and Counterclaim (Dkt. 9), Novo Nordisk Inc. et al. v. Amneal

Pharmaceuticals, LLC, et al., Case No. 13-4915-MAS-DEA (D.N.J. Sept. 24, 2013); Answer

and Counterclaims (Dkt. 12), Luitpold Pharmaceuticals, Inc. v. Amneal Pharmaceuticals, LLC,

et al., Case No. 3:12-cv-05064-JAP-DEA (Nov. 5, 2012).

                 26.     On information and belief, Amneal NY has also previously consented to

personal jurisdiction in this district in Hatch-Waxman litigations. See, e.g., Answer (Dkt. 87) at

¶ 164, BTG international Limited et al. v. Actavis Laboratories FL, Inc. et al., Case No. 2:15-cv-

05909-KM-JBC ("Amneal does not object to this Court's personal jurisdiction over Amneal

Pharmaceuticals and Amneal New York for the purposes of this action only."); Answer (Dkt. 15)

at ¶ 26, Shire Pharmaceutical Development Inc., et al. v. Amneal Pharmaceuticals LLC, et al.,

Case No. 1:15-cv-02865-RBK-JS (D.N.J. July 13, 2015) ("Amneal admits that this Court has

personal jurisdiction over Amneal New York solely for the purposes of this action.").

                 27.     On information and belief, Amneal NY has been and is engaging in

                                                  8
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 9 of 31 PageID: 9



activities directed toward infringement of the patents-in-suit by, among other things, preparing

and submitting the ANDA seeking FDA approval to market the ANDA Products throughout the

United States, including in New Jersey, before expiration of the patents-in-suit.

                28.     On information and belief, Amneal GmbH acts as the agent and alter ego

of Amneal LLC. On information and belief, Amneal GmbH has submitted or aided and abetted

the submission of regulatory filings for generic pharmaceutical products to the FDA on behalf of

Amneal LLC, including the ANDA seeking FDA approval to market Amneal's ANDA Products

before expiration of the patents-in-suit.

                29.     On information and belief, Amneal LLC and Amneal GmbH operate and

act in concert as an integrated, unitary business. Amneal's website lists the offices of Amneal

GmbH as the "International Headquarters" for Amneal. On information and belief, Amneal LLC

and Amneal GmbH acted in concert in preparing and submitting or aiding and abetting the

submission of the ANDA seeking FDA approval to market Amneal's ANDA Products before

expiration of the patents-in-suit and in the preparation of the Paragraph IV Letter.

                30.     On information and belief, this Court has personal jurisdiction over

Amneal GmbH because Amneal GmbH has purposely availed itself of the benefits and

protections of New Jersey's laws such that it should reasonably anticipate being haled into court

here. On information and belief, Amneal GmbH has had persistent and continuous contacts with

this judicial district, including developing, manufacturing, marketing pharmaceutical products

that are sold in this judicial district, and selling pharmaceutical products in this judicial district.

                31.     On information and belief, Amneal GmbH has a regular and established

place of business located at the principal place of business of Amneal LLC in Bridgewater, New

Jersey, where Amneal GmbH regularly conducts business itself and/or through its parent

                                                    9
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 10 of 31 PageID: 10



 company, Amneal LLC.

                 32.      On information and belief, Amneal GmbH, directly and/or through its

 parent company, Amneal LLC, and/or its affiliates, markets, distributes and sells generic

 pharmaceutical products throughout the United States, including in this judicial district.

                 33.      On information and belief, Amneal GmbH derives substantial revenue

 from selling generic pharmaceutical products throughout the United States, including in this

 judicial district, directly and/or through its parent company, Amneal LLC, and/or its affiliates.

                 34.      On information and belief, Amneal GmbH, directly and/or through its

 parent company, Amneal LLC, and/or its affiliates, has an extensive network of physicians,

 hospitals, long-term care facilities, group purchasing organizations, retailers, wholesalers and

 distributors in this judicial district.

                 35.      On information and belief, Amneal GmbH is the holder of the ANDA and

 has been and is engaging in activities directed toward infringement of the patents-in-suit by,

 among other things, preparing and submitting or aiding and abetting the preparation and

 submission of the ANDA seeking FDA approval to market the ANDA Products throughout the

 United States, including in New Jersey, before expiration of the patents-in-suit.

                 36.      On information and belief, Amneal Pvt. Ltd. acts as the agent and alter ego

 of Amneal LLC. On information and belief, Amneal Pvt. Ltd. has submitted or aided and

 abetted the submission of regulatory filings for generic pharmaceutical products to the FDA on

 behalf of Amneal LLC, including the ANDA seeking FDA approval to market Amneal's ANDA

 Products before expiration of the patents-in-suit.

                 37.      On information and belief, Amneal LLC and Amneal Pvt. Ltd. operate and

 act in concert as an integrated, unitary business. Amneal states publicly on its website that "[t]he

                                                   10
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 11 of 31 PageID: 11



 company's expanding operations in India are an integral part of Amneal's R&D and

 manufacturing capabilities and expertise."

                 38.      On information and belief, this Court has personal jurisdiction over

 Amneal Pvt. Ltd. because Amneal Pvt. Ltd. has purposely availed itself of the benefits and

 protections of New Jersey's laws such that it should reasonably anticipate being haled into court

 here. On information and belief, Amneal Pvt. Ltd. has had persistent and continuous contacts

 with this judicial district, including developing, manufacturing, marketing pharmaceutical

 products that are sold in this judicial district, and selling pharmaceutical products in this judicial

 district.

                 39.      On information and belief, Amneal Pvt. Ltd. has a regular and established

 place of business located at the principal place of business of Amneal LLC in Bridgewater, New

 Jersey, where Amneal Pvt. Ltd. regularly conducts business itself and/or through its parent

 company, Amneal LLC.

                 40.      On information and belief, Amneal Pvt. Ltd., directly and/or through its

 parent company, Amneal LLC, and/or its affiliates, markets, distributes and sells generic

 pharmaceutical products throughout the United States, including in this judicial district.

                 41.      On information and belief, Amneal Pvt. Ltd. derives substantial revenue

 from selling generic pharmaceutical products throughout the United States, including in this

 judicial district, directly and/or through its parent company, Amneal LLC, and/or its affiliates.

                 42.      On information and belief, Amneal Pvt. Ltd., directly and/or through its

 parent company, Amneal LLC, and/or its affiliates, has an extensive network of physicians,

 hospitals, long-term care facilities, group purchasing organizations, retailers, wholesalers and

 distributors in this judicial district.

                                                   11
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 12 of 31 PageID: 12



                43.     On information and belief, Amneal Pvt. Ltd. has been and is engaging in

 activities directed toward infringement of the patents-in-suit by, among other things, acting in

 concert with Amneal LLC, Amneal GmbH, Amneal NY, and Raks in the preparation and

 submission of the ANDA seeking FDA approval to market the ANDA Products throughout the

 United States, including in New Jersey, before expiration of the patents-in-suit. On information

 and belief, Amneal Pvt. Ltd. will manufacture the ANDA Products.

                44.     On information and belief, Raks acts as the agent and alter ego of Amneal

 LLC. On information and belief, Raks has submitted or aided and abetted the submission of

 regulatory filings for generic pharmaceutical products to the FDA on behalf of Amneal LLC,

 including the ANDA, and supporting DMF, seeking FDA approval to market Amneal's ANDA

 Products before expiration of the patents-in-suit.

                45.     On information and belief, Amneal LLC and Raks operate and act in

 concert as an integrated, unitary business. Amneal states publicly on its website that "[t]he

 company's expanding operations in India are an integral part of Amneal's R&D and

 manufacturing capabilities and expertise."

                46.     On information and belief, this Court has personal jurisdiction over Raks

 because Raks has purposely availed itself of the benefits and protections of New Jersey's laws

 such that it should reasonably anticipate being haled into court here. On information and belief,

 Raks has had persistent and continuous contacts with this judicial district, including developing,

 manufacturing, marketing pharmaceutical products that are sold in this judicial district, and

 selling pharmaceutical products in this judicial district.

                47.     On information and belief, Raks has a regular and established place of

 business located at the principal place of business of Amneal LLC in Bridgewater, New Jersey,

                                                   12
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 13 of 31 PageID: 13



 where Raks regularly conducts business itself and/or through its parent company, Amneal LLC.

                  48.     On information and belief, Raks, directly and/or through its parent

 company, Amneal LLC, and/or its affiliates, markets, distributes and sells generic

 pharmaceutical products throughout the United States, including in this judicial district.

                  49.     On information and belief, Raks derives substantial revenue from selling

 generic pharmaceutical products throughout the United States, including in this judicial district,

 directly and/or through its parent company, Amneal LLC, and/or its affiliates.

                  50.     On information and belief, Raks, directly and/or through its parent

 company, Amneal LLC, and/or its affiliates, has an extensive network of physicians, hospitals,

 long-term care facilities, group purchasing organizations, retailers, wholesalers and distributors

 in this judicial district.

                  51.     On information and belief, Raks has been and is engaging in activities

 directed toward infringement of the patents-in-suit by, among other things, preparing and

 submitting the DMF seeking FDA approval to manufacture API for the ANDA Products and

 acting in concert with Amneal LLC, Amneal GmbH, Amneal Pvt. Ltd., and Amneal NY in the

 preparation and submission of the ANDA seeking FDA approval to market the ANDA Products

 throughout the United States, including in New Jersey, before expiration of the patents-in-suit.

 On information and belief, Raks will manufacture the API for the ANDA Products.

                  52.         This Court's exercise of personal jurisdiction over Defendants is fair and

 reasonable. Defendants are not unduly burdened by litigating this suit in this judicial district.

 New Jersey has an interest in providing a forum to resolve Hatch-Waxman litigation, including

 this case, which involves the sale of products in New Jersey and parties doing business in New

 Jersey. This Court's exercise of jurisdiction will serve the interests of the parties and the judicial

                                                      13
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 14 of 31 PageID: 14



 system in efficient resolution of litigation.

                 53.     In the alternative, as to Amneal GmbH, Amneal Pvt. Ltd., and Raks, this

 Court's exercise of personal jurisdiction is also proper pursuant to Federal Rule of Civil

 Procedure 4. On information and belief, Amneal GmbH is a company organized and existing

 under the laws of Switzerland, with a principal place of business in Steinhausen, Switzerland.

 On information and belief, Amneal Pvt. Ltd. is a company organized and existing under the laws

 of India, with a principal place of business in Bavla, Gujarat, India. On information and belief,

 Raks is a company organized and existing under the laws of India, with a principal place of

 business in Bavla, Gujarat, India.

                 54.     Under Rule 4(k)(2), for a claim arising under federal law, jurisdiction in

 any federal court is proper where a defendant is (1) not subject to jurisdiction in any state, and

 (2) exercise of jurisdiction is consistent with the United States Constitution and laws.

                 55.     Amneal GmbH has availed itself of the laws of the United States by,

 among other things, seeking FDA approval for the ANDA Products and other generic

 pharmaceutical products.

                 56.     Amneal Pvt. Ltd. has availed itself of the laws of the United States by,

 among other things, acting in concert with Amneal LLC, Amneal NY, and Amneal GmbH in

 seeking FDA approval for the ANDA Products and other generic pharmaceutical products.

                 57.     Raks has availed itself of the laws of the United States by, among other

 things, filing the DMF seeking FDA approval to manufacture API for the ANDA Products and

 other generic pharmaceutical products and acting in concert with Amneal LLC, Amneal NY, and

 Amneal GmbH in seeking FDA approval for the ANDA Products.

                 58.     Litigating in the District of New Jersey would not burden Amneal GmbH,

                                                  14
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 15 of 31 PageID: 15



 Amneal Pvt. Ltd., and Raks unduly. Among other things, on information and belief, Amneal

 GmbH's, Amneal Pvt. Ltd.'s, and Raks's operations are directed from the corporate office of

 Amneal LLC in Bridgewater, New Jersey. The United States has a substantial interest in

 adjudicating the dispute and enforcing its patent laws. Janssen has a substantial interest in

 obtaining convenient and effective relief for violations of its property interests. And the states

 also have a shared interest in furthering the fundamental substantive policy of the United States

 with respect to its intellectual property laws.

                 59.     Venue is proper in this district for Amneal LLC pursuant to 28 U.S.C. §

 1400(b) because, inter alia, Amneal LLC has committed and will commit acts of infringement in

 this judicial district and has a regular and established place of business at its headquarters in

 Bridgewater, New Jersey, located within this judicial district.

                 60.     Venue is proper in this district for Amneal NY pursuant to 28 U.S.C. §

 1400(b) because, inter alia, Amneal NY has committed and will commit acts of infringement in

 this judicial district and has a regular and established place of business in Bridgewater, New

 Jersey, located within this judicial district.

                 61.     Venue is proper in this district for Amneal GmbH pursuant to 28 U.S.C.

 §§ 1391 and 1400(b) because, inter alia, Amneal GmbH is a company organized and existing

 under the laws of Switzerland and may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

                 62.     Venue is proper in this district for Amneal Pvt. Ltd. pursuant to 28 U.S.C.

 §§ 1391 and 1400(b) because, inter alia, Amneal Pvt. Ltd. is a company organized and existing

 under the laws of India and may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

                 63.     Venue is proper in this district for Raks pursuant to 28 U.S.C. §§ 1391 and

 1400(b) because, inter alia, Raks is a company organized and existing under the laws of India

                                                   15
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 16 of 31 PageID: 16



 and may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

                                          BACKGROUND

                64.       On August 27, 2013, the U.S. Patent and Trademark Office ("PTO")

 issued the '987 Patent, entitled "Pseudopolymorphic forms of a HIV protease inhibitor." A true

 and correct copy of the '987 Patent is attached hereto as Exhibit A.

                65.       Janssen Sciences Ireland Unlimited Company holds title to the '987 Patent.

                66.       The '987 Patent expires on February 16, 2024.

                67.       The FDA has awarded 6 months of pediatric exclusivity for PREZISTA®

 (darunavir). The period of pediatric exclusivity applicable to the '987 Patent does not expire

 until August 16, 2024.

                68.       Janssen Products, L.P. is the holder of approved New Drug Application

 No. 21-976 for PREZISTA®.

                69.       Janssen Products, L.P. sells Janssen's PREZISTA® in the United States.

                70.       PREZISTA® is included in the FDA's list of "Approved Drug Products

 With Therapeutic Equivalence Evaluations," also known as the "Orange Book." Approved drugs

 may be used as the basis of a later applicant's ANDA to obtain approval of the ANDA applicant's

 drug product under the provisions of 21 U.S.C. § 355(j).

                71.       The FDA's "Orange Book" also lists patents associated with approved

 drugs. The '987 is listed in the "Orange Book" in association with PREZISTA®. The claims of

 the '987 Patent cover PREZISTA®.

                72.       On October 24, 2006, the PTO issued the '015 Patent, entitled "Method for

 the Preparation of Hexahydro-furo-[2,3-b]furan-3-ol." A true and correct copy of the '015 Patent

 is attached hereto as Exhibit B.

                                                  16
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 17 of 31 PageID: 17



                73.     Janssen Sciences Ireland Unlimited Company holds title to the '015 Patent.

                74.     The '015 Patent expires on June 21, 2023.

                75.     On September 29, 2009, the PTO issued the '408 Patent, entitled "Method

 for the Preparation of (3R,3aS,6aR) Hexhydro-furo[2,3-b]furan-3-ol." A true and correct copy

 of the '408 Patent is attached hereto as Exhibit C.

                76.     Janssen Sciences Ireland Unlimited Company holds title to the '408 Patent.

                77.     The '408 Patent expires on May 6, 2025.

                78.     The '015 Patent and the '408 Patent claim processes useful for the

 preparation of (3R,3aS,6aR)hexahydro-furo[2,3-b]furan-3-ol ("bis-THF"), an essential

 component of darunavir.

                79.     On information and belief, Defendants have made and will continue to

 make substantial and meaningful preparations to import into the United States and/or offer to

 sell, sell, and/or use within the United States products which are made by a processes patented by

 the '015 and '408 Patents prior to their expiration.

                80.     On information and belief, Defendants' preparations include, but are not

 limited to, the development of the ANDA Products, the filing of the ANDA with a Paragraph IV

 certification, and the filing of the DMF.

                81.     On information and belief, Defendants intend to use the processes claimed

 in the '015 and '408 Patents to prepare the bis-THF component of the ANDA Products.

                82.     On information and belief, that bis-THF is incorporated into and present in

 the drug substance (darunavir) in the ANDA Products intact and without material change from

 the bis-THF made by use of Janssen's patented processes.

                83.     On information and belief, the bis-THF resulting from Janssen's patented

                                                  17
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 18 of 31 PageID: 18



 processes is an essential component of the ANDA Products.

                84.     Immediately after receiving the Paragraph IV Letter, on November 29,

 2018, Janssen contacted Amneal and asked for information documenting the process that has

 been and will be used to manufacture bis-THF for the ANDA Products so that Janssen could

 evaluate infringement of the '015 and '408 Patents. Despite repeated requests, Amneal has not

 provided Janssen with the needed information. In particular, Amneal has not provided Janssen

 with executed batch records, among other documents, showing the process that has been used

 and will be used to manufacture bis-THF for the ANDA Products.

                85.     On December 19, 2018, Amneal provided Janssen with a copy of its DMF.

 The DMF does not include any information concerning the process used to manufacture bis-THF

 for the ANDA Product. On December 19, Janssen sent an email to Amneal, noting that "[t]he

 DMF contains no information whatsoever about how the bis-THF component of darunavir . . . is

 manufactured" and explaining again that Janssen needs that information to evaluate infringement

 of '015 Patent and the '408 Patent. Janssen again requested executed batch records for the

 production of bis-THF and stressed that "it is in both parties interests for Amneal to provide this

 information without further delay if Amneal contends that a non-infringing route is used for the

 synthesis of bis-THF." Janssen repeated this request in a follow-up email on December 20.

                86.     To date, Amneal still has not produced the manufacturing information for

 the bis-THF component of Amneal's ANDA Products despite repeated requests. Amneal's

 withholding of needed manufacturing information has impeded Janssen's ability to evaluate

 infringement of the '015 and '408 Patents.

                87.     Amneal's failure to produce executed batch records or other corroborating

 manufacturing information for the bis-THF component of its ANDA Products is consistent with

                                                 18
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 19 of 31 PageID: 19



 the conclusion that the processes invented by Janssen and protected by the '015 and '408 Patents

 will be used to manufacture bis-THF for Amneal's ANDA Products. On information and belief,

 Amneal has not contested infringement of Janssen's patents and continues to withhold its

 manufacturing information because the bis-THF component of the ANDA Products is made

 using the processes claimed in Janssen's '015 and '408 Patents and the importation, use, sale,

 and/or offer for sale of the ANDA Products would infringe the '015 and '408 Patents.

                88.    The processes claimed in the '015 and '408 Patents are important for the

 commercial-scale manufacture of bis-THF. These processes have been infringed by numerous

 generic companies that have sought to engage in the commercial manufacture, use, offer for sale,

 and sale of generic versions of PREZISTA® prior to the expiration of the '015 and '408 Patents.

 See Consent Judgment and Order against Teva Defendants (Dkt. No. 804), Janssen Prods., L.P.

 et al. v. Lupin Ltd. et al., Case No. 2:10-cv-05954-WHW-CLW (D.N.J. Mar. 26, 2014)

 (judgment as to the '015 and '408 Patents); Consent Judgment and Order against Cipla

 Defendants (Dkt. No. 9), Janssen Prods., L.P. et al. v. Cipla Ltd. et al., Case No. 1:15-cv-00307-

 SLR (D. Del. May 4, 2015) (judgment as to the '015 and '408 Patents); Order Modifying

 Judgment against Lupin Defendants (Dkt. No. 1075), Janssen Prods., L.P. et al. v. Lupin Ltd. et

 al., Case No. 2:10-cv-05954-WHW-CLW (D.N.J. Jun. 21, 2016) (judgment as to the '015

 Patent); Consent Judgment and Order against Aurobindo Defendants (Dkt. No. 34), Janssen

 Prods., L.P. et al. v. Aurobindo Ltd. et al., Case No. 2:17-cv-06872-WHW-CLW (D.N.J. Jan. 16,

 2018) (judgment as to the '015 and '408 Patents); Amended Consent Judgment and Order against

 Hetero Defendants (Dkt. No. 55), Janssen Prods., L.P. et al. v. Hetero Labs, Ltd. et al., Case No.

 2:13-cv-01444-WHW-CLW (D.N.J. Oct. 9, 2018) (judgment as to the '015 and '408 Patents).

                89.    On information and belief, Amneal LLC, acting itself or through its

                                                 19
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 20 of 31 PageID: 20



 subsidiaries, alter egos, and agents, Amneal NY and Amneal GmbH, submitted the ANDA to the

 FDA under § 505(j) of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 355(j), seeking

 approval to engage in the commercial manufacture, use, offer for sale, and sale of the ANDA

 Products. Amneal's ANDA has been assigned ANDA No. 212493.

                90.    On information and belief, Amneal LLC, Amneal NY, Amneal GmbH,

 Amneal Pvt. Ltd., and Raks collaborated in the research, development, preparation and filing of

 the ANDA and DMF for the ANDA Products.

                91.    The Paragraph IV Letter was signed by Amneal LLC and stated that the

 ANDA was submitted by Amneal NY. On information and belief, Amneal GmbH is the holder

 of record of the ANDA and Amneal NY is Amneal GmbH's authorized U.S. regulatory agent of

 record for the ANDA, but both Amneal NY and Amneal GmbH operate as the agents and alter

 egos of Amneal LLC with respect to the ANDA.

                92.    On information and belief, Amneal LLC will market and/or distribute the

 ANDA Products if the ANDA is approved by the FDA.

                93.    On information and belief, Amneal Pvt. Ltd. will manufacture the ANDA

 Products if the ANDA is approved by the FDA.

                94.    On information and belief, Raks will manufacture the API for the ANDA

 Products if the ANDA is approved by the FDA.

                95.    On information and belief, Amneal LLC, Amneal NY, Amneal GmbH,

 Amneal Pvt. Ltd., and Raks participated in, contributed to, aided, abetted and/or induced the

 submission to the FDA of the ANDA.

                96.    On information and belief, Defendants have acted in concert in seeking

 approval of the DMF and ANDA prior to expiration of the patents-in-suit.

                                                20
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 21 of 31 PageID: 21



                  97.    On or about November 26, 2018 and December 14, 2018, Janssen

 Products, L.P. and Janssen Sciences Ireland Unlimited Company respectively received Amneal's

 Paragraph IV Letter stating that Amneal has submitted the ANDA to the FDA, seeking approval

 to manufacture, use, and sell Amneal's ANDA Products prior to the expiration of the '987 Patent.

                  98.    Amneal's Paragraph IV Letter stated that Amneal's ANDA included a

 certification, pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV), that the claims of the '987 Patent are

 not infringed.

                  99.    Amneal does not dispute that the claims of the '987 Patent are valid.

                  100.   Upon receiving Amneal's Paragraph IV Letter, Janssen promptly and

 repeatedly requested production of tablet and API samples of the ANDA Products (in addition to

 the information concerning the manufacturing processes for the ANDA Products and their

 essential bis-THF component discussed above), in order to evaluate infringement of Janssen's

 patents protecting PREZISTA®, including the '987 Patent. Janssen informed Amneal that it was

 in both parties' interest for Amneal to provide to Janssen with the information necessary,

 including samples, for Janssen to evaluate infringement of Janssen's patents. Janssen first

 requested the production of samples on November 29 and repeated this request on at least

 December 6, December 10, December 14, December 18, December 19, December 20, and

 December 21. However, despite repeated requests for Amneal to provide the needed samples,

 Amneal has not produced any samples of tablets or API. Amneal's failure to produce any

 samples of API or tablets impaired Janssen's ability to evaluate infringement of the '987 Patent.

                  101.   Amneal's failure to produce the requested samples and documents is

 consistent with the conclusion that it has and will infringe Janssen's 987 Patent. On information




                                                  21
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 22 of 31 PageID: 22



 and belief, Amneal continues to withhold samples of its API and tablets due to infringement of

 the '987 Patent.

                102.    On information and belief, the ANDA Products infringe one or more

 claims of the '987 Patent.

                103.    The '987 Patent has been infringed by other generic companies that have

 sought to engage in the commercial manufacture, use, offer for sale, and sale of generic versions

 of PREZISTA® prior to the expiration of the '987 Patent. See Consent Judgment and Order

 against Teva Defendants (Dkt. No. 13), Janssen Prods., L.P. et al. v. Teva Pharms. USA, Inc. et

 al., Case No. 2:13-cv-07576-WHW-CLW (D.N.J. Mar. 26, 2014); Consent Judgment and Order

 against Cipla Defendants (Dkt. No. 9), Janssen Prods., L.P. et al. v. Cipla Ltd. et al., Case No.

 1:15-cv-00307-SLR (D. Del. May 4, 2015); Consent Judgment and Order against Aurobindo

 Defendants (Dkt. No. 34), Janssen Prods., L.P. et al. v. Aurobindo Ltd. et al., Case No. 2:17-cv-

 06872-WHW-CLW (D.N.J. Jan. 16, 2018).

                104.    On information and belief, Defendants had actual and constructive notice

 of the '987, '015 and '408 Patents prior to the filing of the ANDA seeking approval of Amneal's

 ANDA Products, including through judgments in Janssen's favor against other generic

 manufacturers in this Court.

                105.    On information and belief, Defendants have made and continue to make

 substantial preparations in the United States to manufacture, offer to sell, sell and/or import

 Amneal's ANDA Products prior to the expiration of the '987, '015 and '408 Patents.

                106.    On information and belief, Defendants' actions include, but are not limited

 to, the development of the ANDA Products, the filing of the ANDA with a Paragraph IV

 certification, and the filing of the DMF.

                                                  22
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 23 of 31 PageID: 23



                107.    On information and belief, Defendants continue to seek FDA approval of

 the ANDA and intend to collaborate in the commercial manufacture, marketing and sale of the

 ANDA Products (including the commercial marketing and sale of such products in the State of

 New Jersey) in the event that the FDA approves the ANDA.

                108.    Plaintiffs commenced this lawsuit within 45 days of the date they received

 Amneal's notice of ANDA No. 212493 containing a Paragraph IV certification.

                                              COUNT I

                         Infringement of the '987 Patent by Defendants
                                 under 35 U.S.C. § 271(e)(2)(A)

                109.    Janssen repeats and realleges each and every allegation contained in

 paragraphs 1 through 108 hereof, as if fully set forth herein.

                110.    Under 35 U.S.C. § 271(e)(2)(A), Defendants have infringed the '987

 Patent by submitting ANDA No. 212493 with a Paragraph IV certification and seeking FDA

 approval of ANDA No. 212493 to market the ANDA Products prior to the expiration of the '987

 Patent.

                111.    On November 29, Janssen requested production of tablet and API samples

 for the ANDA Products, among other information, in order to evaluate infringement of Janssen's

 patents protecting PREZISTA®, including the '987 Patent. Janssen repeated this request on at

 least December 6, December 10, December 14, December 18, December 19, December 20, and

 December 21. Amneal has not yet produced tablet or API samples. Amneal's delays in

 producing the samples impaired Janssen's ability to evaluate infringement of the '987 Patent.

                112.    On information and belief, including Amneal's failure to produce

 requested samples and information, Defendants' commercial manufacture, importation, use, sale

 and/or offer for sale of the ANDA Products prior to the expiration of the '987 Patent would
                                                  23
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 24 of 31 PageID: 24



 infringe, contribute to the infringement of, and/or induce the infringement of one or more claims

 of the '987 Patent either literally or under the doctrine of equivalents.

                 113.     Amneal's Paragraph IV Letter does not dispute that the '987 Patent is

 valid.

                 114.     Defendants had actual and constructive notice of the '987 Patent prior to

 the filing of ANDA No. 212493 seeking approval of the ANDA Products.

                 115.     Janssen has no adequate remedy at law to redress the infringement by

 Defendants.

                 116.     Janssen will be irreparably harmed if Defendants are not enjoined from

 infringing or actively inducing or contributing to infringement of the '987 Patent.

                                               COUNT II

                       Declaratory Judgment of Infringement of the '015 Patent
                               by Defendants under 35 U.S.C. § 271(g)

                 117.     Janssen repeats and realleges each and every allegation contained in

 paragraphs 1 through 116 hereof, as if fully set forth herein.

                 118.     A definite and concrete, real and substantial, justiciable controversy of

 sufficient immediacy and reality exists between Janssen and Defendants regarding infringement

 of the '015 Patent.

                 119.     On information and belief, Defendants have made and will continue to

 make substantial and meaningful preparations to import into the United States or offer to sell,

 sell, and/or use within the United States a product which is made by a process patented by the

 '015 Patent prior to its expiration.

                 120.     Defendants' actions, including, but not limited to, the filing of ANDA No.

 212493 with a Paragraph IV certification and Defendants' systematic attempts to meet the
                                                   24
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 25 of 31 PageID: 25



 applicable regulatory requirements for approval of ANDA No. 212493 indicate a refusal to

 change its course of action.

                121.    On December 19, 2018, Amneal provided Janssen with a copy of its DMF.

 The DMF does not include any information concerning the process used to manufacture bis-THF

 for the ANDA Product. On December 19, Janssen sent an email to Amneal, noting that "[t]he

 DMF contains no information whatsoever about how the bis-THF component of darunavir . . . is

 manufactured" and explaining again that Janssen needs that information to evaluate infringement

 of the '015 Patent. Janssen followed up again on December 20 and December 21. To date,

 Amneal has not produced the requested information. Amneal also has not contested

 infringement of the '015 Patent.

                122.    On information and belief, including Defendants' failure to produce

 needed manufacturing information and the fact that Defendants have not contested infringement

 of the '015 Patent, Defendants' importation, use, sale and/or offer for sale of the ANDA Products

 prior to the expiration of the '015 Patent would infringe, contribute to the infringement of, and/or

 induce the infringement of one or more claims of the '015 Patent under 35 U.S.C. § 271(g).

                123.    On information and belief, Defendants had actual and constructive notice

 of the '015 Patent prior to the filing of ANDA No. 212493 seeking approval of the ANDA

 Products.

                124.    On information and belief, Defendants' infringement of the '015 Patent is

 willful.

                125.    Janssen has no adequate remedy at law to redress infringement by

 Defendants.




                                                  25
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 26 of 31 PageID: 26



                 126.     Janssen will be irreparably harmed if Defendants are not enjoined from

 infringing or actively inducing or contributing to infringement of the '015 Patent.

                                              COUNT III

                       Declaratory Judgment of Infringement of the '408 Patent
                               by Defendants under 35 U.S.C. § 271(g)

                 127.     Janssen repeats and realleges each and every allegation contained in

 paragraphs 1 through 126 hereof, as if fully set forth herein.

                 128.     A definite and concrete, real and substantial, justiciable controversy of

 sufficient immediacy and reality exists between Janssen and Defendants regarding infringement

 of the '408 Patent.

                 129.     On information and belief, Defendants have made and will continue to

 make substantial and meaningful preparations to import into the United States or offer to sell,

 sell, and/or use within the United States a product which is made by a process patented by the

 '408 Patent prior to its expiration.

                 130.     Defendants' actions, including, but not limited to, the filing of ANDA No.

 212493 with a Paragraph IV certification and Defendants' systematic attempts to meet the

 applicable regulatory requirements for approval of ANDA No. 212493, indicate a refusal to

 change its course of action.

                 131.     On December 19, 2018, Amneal provided Janssen with a copy of its DMF.

 The DMF does not include any information concerning the process used to manufacture bis-THF

 for the ANDA Product. On December 19, Janssen sent an email to Amneal, noting that "[t]he

 DMF contains no information whatsoever about how the bis-THF component of darunavir . . . is

 manufactured" and explaining again that Janssen needs that information to evaluate infringement

 of the '408 Patent. Janssen followed up again on December 20 and December 21. To date,
                                                   26
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 27 of 31 PageID: 27



 Amneal has not produced the requested information. Amneal also has not contested

 infringement of the '408 Patent.

                132.    On information and belief, including Defendants' failure to produce

 needed manufacturing information and the fact that Defendants have not contested infringement

 of the '408 Patent, Defendants' importation, use, sale and/or offer for sale of Amneal's ANDA

 Products prior to the expiration of the '408 Patent would infringe, contribute to the infringement

 of, and/or induce the infringement of one or more claims of the '408 Patent under 35 U.S.C. §

 271(g).

                133.    On information and belief, Defendants had actual and constructive notice

 of the '408 Patent prior to the filing of ANDA No. 212493 seeking approval of Amneal's ANDA

 Products.

                134.    On information and belief, Defendants' infringement of the '408 Patent is

 willful.

                135.    Janssen has no adequate remedy at law to redress infringement by

 Defendants.

                136.    Janssen will be irreparably harmed if Defendants are not enjoined from

 infringing or actively inducing or contributing to infringement of the '408 Patent.

                                     PRAYER FOR RELIEF

                WHEREFORE, Plaintiffs respectfully request that the Court grant the following

 relief:

                (a)     a judgment that Defendants have infringed the '987 Patent under 35 U.S.C.

 § 271(e)(2)(A);




                                                 27
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 28 of 31 PageID: 28



                (b)     a judgment, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date

 of any FDA approval of Amneal's ANDA No. 212493 under § 505(j) of the Federal Food, Drug,

 and Cosmetic Act (21 U.S.C. § 355(j)) is not earlier than the day after the expiration of the '987

 Patent, including any additional exclusivity period applicable to that patent;

                (c)     a judgment declaring that the making, using, selling, offering to sell, or

 importing of the generic darunavir tablets described in ANDA No. 212493 would constitute

 infringement of the '987 Patent, or inducing or contributing to such conduct, by Defendants

 pursuant to 35 U.S.C. § 271(a), (b) and/or (c);

                (d)     a judgment permanently enjoining Defendants and each of their officers,

 agents, servants and employees, and those persons in active concert or participation with them,

 from commercially manufacturing, selling or offering for sale, using, or importing the generic

 darunavir tablets described in ANDA No. 212493, or any colorable variations thereof, until the

 day after the expiration of the '987 Patent, including any additional exclusivity period applicable

 to the '987 Patent, and from otherwise infringing one or more claims of the '987 Patent;

                (e)     a judgment declaring that importing, selling, offering to sell, or using the

 generic darunavir tablets described in ANDA No. 212493 would constitute infringement of the

 '015 and '408 Patents, or inducing or contributing to such conduct, by Defendants pursuant to 35

 U.S.C. § 271(g);

                (f)     a declaration that Defendants' infringement of the '015 and '408 Patents is

 willful;

                (g)     a judgment permanently enjoining Defendants and each of their officers,

 agents, servants and employees, and those persons in active concert or participation with them,

 from commercially importing, selling, offering for sale, or using the generic darunavir tablets

                                                   28
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 29 of 31 PageID: 29



 described in in ANDA No. 212493, or any darunavir product that includes a bis-THF component

 made by any colorable variation of the processes used to make the ANDA Products, until after

 the expiration of the '015 and '408 Patents, and from otherwise infringing one or more claims of

 the '015 or '408 Patents;

                (h)     a declaration that this case is exceptional;

                (i)     an award of Janssen's costs, expenses, reasonable attorneys' fees, and such

 other relief as the Court deems just and proper pursuant to 35 U.S.C. § 271(e)(4) and 35 U.S.C.

 § 285; and

                (j)     such other and further relief as the Court may deem just and proper.



                                                    Respectfully submitted,

                                                     s/ John E. Flaherty
                                                     John E. Flaherty
                                                     MCCARTER & ENGLISH, LLP
                                                     100 Mulberry Street
 Of Counsel:                                         Four Gateway Center
 Gregory L. Diskant                                  Newark, New Jersey 07102
 Irena Royzman                                       Tel: (973) 639-7903
 Jordan M. Engelhardt                                Fax: (973) 297-3971
 Jacob F. Siegel
 PATTERSON BELKNAP                                   Attorneys for Plaintiffs Janssen Products, L.P.
   WEBB & TYLER LLP                                  and Janssen Sciences Ireland Unlimited
 1133 Avenue of the Americas                         Company
 New York, New York 10036
 Tel.: (212) 336-2000
 Fax: (212) 336-2222

 Dated: December 26, 2018




                                                  29
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 30 of 31 PageID: 30



                       CERTIFICATION PURSUANT TO L. CIV. R. 11.2

        Plaintiffs, by their undersigned counsel, hereby certify pursuant to L. Civ. R. 11.2 that the

 matter in controversy is not the subject of any other action pending in any court, or of any

 pending arbitration or administrative proceeding. However, the matter in controversy involves

 the validity and infringement of patents currently or previously asserted in this Court against

 different generic manufacturers in the following actions presided over by the Honorable William

 H. Walls:

                Janssen Prods. L.P. et al. v. Lupin Ltd. et al.,
                 Civil Action No. 10-cv-05954-WHW-CLW (D.N.J.);
                Janssen Prods. L.P. et al. v. Hetero Drugs, Ltd. et al.,
                 Civil Action No. 13-cv-01444-WHW-CLW (D.N.J.);
                Janssen Prods. L.P. et al. v. Lupin Ltd. et al.,
                 Civil Action No. 13-cv-03891-WHW-CLW (D.N.J.);
                Janssen Prods. L.P. et al. v. Teva Pharms. USA, Inc. et al.,
                 Civil Action No. 13-cv-07576-WHW-CLW (D.N.J.);
                Janssen Prods. L.P. et al. v. Lupin Ltd. et al.,
                 Civil Action No. 14-cv-01370-WHW-CLW (D.N.J.);
                Janssen Prods. L.P. et al. v. Cipla Ltd. et al.,
                 Civil Action No. 14-cv-05093-WHW-CLW (D.N.J.);
                Janssen Prods. L.P. et al. v. Cipla Ltd. et al.,
                 Civil Action No. 15-cv-02549-WHW-CLW (D.N.J.);
                Janssen Prods. L.P. et al. v. Lupin Ltd. et al.,
                 Civil Action No. 16-cv-01032-WHW (D.N.J.);
                Janssen Prods., L.P. et al. v. Aurobindo Ltd. et al.,
                 Civil Action No. 17-cv-06872-WHW-CLW (D.N.J.);
                Janssen Prods., L.P. et al. v. Dr. Reddy's Laboratories, Inc., et al.,
                 Civil Action No. 18-cv-09655-WHW-CLW (D.N.J.).


 Of Counsel:                                         Respectfully submitted,

 Gregory L. Diskant                                  s/ John E. Flaherty
 Irena Royzman                                       John E. Flaherty
 Jordan M. Engelhardt                                Ravin R. Patel
                                                   30
Case 2:18-cv-17585-WHW-CLW Document 1 Filed 12/26/18 Page 31 of 31 PageID: 31



 Jacob F. Siegel                       McCARTER & ENGLISH, LLP
 PATTERSON BELKNAP                     100 Mulberry Street
   WEBB & TYLER LLP                    Four Gateway Center
 1133 Avenue of the Americas           Newark, New Jersey 07102
 New York, New York 10036              Tel: (973) 639-7903
 Tel.: (212) 336-2000                  Fax: (973) 297-3971
 Fax: (212) 336-2222
                                       Attorneys for Plaintiffs
 Dated: December 26, 2018




                                     31
